DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshihara et al [US 9,985,241].

a silicon-based base substrate (11) (col. 6, lines 60-61); 
at least one organic light-emitting diode device (30) (col. 6, lines 40-42) at the silicon-based base substrate; 
a first encapsulation layer (34) (col. 6, lines 41-42), at a side of the at least one organic light-emitting diode device away from the silicon-based base substrate and comprising one or more sublayers; 
a color filter layer (36) (col. 6, lines 42-43), at a side of the first encapsulation layer away from the at least one organic light-emitting diode device; and 
a second encapsulation layer (42) (col. 6, lines 49-51), at a side of the color filter layer away from the first encapsulation layer and comprising one or more sublayers,
wherein a refractive index of at least one sublayer in the first encapsulation layer (34c) (col. 9, lines 25-30) is greater than a refractive index of at least one sublayer in the second encapsulation layer (42) (col. 11, lines 9-16).

With respect to claim 2, Koshihara et al (figs. 3-4) disclose that wherein the first encapsulation layer comprises a first encapsulation sublayer (34c) (col. 9, lines 25-30) and a second encapsulation sublayer (34b) (col. 9, lines 47-55) which are laminated, and the second encapsulation sublayer is at a side of the first encapsulation sublayer away from the organic light-emitting diode device, and comprises at least one layer of first high-molecular polymer molecules.



With respect to claim 24, Koshihara et al (figs. 3-4, cols. 6-11) disclose a method of manufacturing a light-emitting device, comprising: 
providing an organic light-emitting diode substrate, wherein the organic light- emitting diode substrate comprises a silicon-based base substrate (11) (col. 6, lines 60-61) and at least one organic light-emitting diode device (30) (col. 6, lines 40-42) at the silicon-based base substrate; 
forming a first encapsulation layer (34) (col. 6, lines 41-42) at a side of the at least one organic light-emitting diode device away from the silicon-based base substrate; 
forming a color filter layer (36) (col. 6, lines 42-43) at a side of the first encapsulation layer away from the at least one organic light-emitting diode device; and 
forming a second encapsulation layer (42) (col. 6, lines 49-51) at a side of the color filter layer away from the first encapsulation layer, wherein a refractive index of at least one sublayer in the first encapsulation layer (34c) (col. 9, lines 25-30) is greater than a refractive index of at least one sublayer in the second encapsulation layer (42) (col. 11, lines 9-16).

With respect to claim 33, Koshihara et al (figs. 3-4, cols. 6-11) disclose an electronic apparatus, comprising the light-emitting device according to claim 1.

Allowable Subject Matter
Claims 20-23 are allowed.
Claims 4, 8, 10, 12, 14, 16, 18, 25, 28-29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOAI V PHAM/Primary Examiner, Art Unit 2892